Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

 

 

FUNDS WITHHELD COINSURANCE AND MODIFIED COINSURANCE AGREEMENT

(MYGA and FIA BUSINESS)

 

 

 

between

 

SDA ANNUITY & LIFE RE

and

 

AMERICAN LIFE & SECURITY CORP.

 

effective as of September 30, 2019

 

 

 

 

 

 

Treaty Number 01

 

 



 




TABLE OF CONTENTS

 

 

 

 

 

 

Page

ARTICLE I

GENERAL PROVISIONS


1

Section 1.01

Defined Terms


1

Section 1.02

Other Definitional Provisions


6

ARTICLE II

COVERAGE


7

Section 2.01

Scope and Basis of Reinsurance


7

Section 2.02

Policy Changes


8

Section 2.03

Reinstatement of Surrendered Policies


8

Section 2.04

Misstatement of Fact


8

Section 2.05

Non-Guaranteed Elements


8

Section 2.06

Crediting Rates


8

Section 2.07

Programs of Internal Replacement


9

Section 2.08

Conservation Program


9

Section 2.09

Retrocession


9

Section 2.10

Interest Maintenance Reserve


9

Section 2.11

Valuation of Liabilities


9

ARTICLE III

REINSURANCE PREMIUMS


11

Section 3.01

Reinsurance Premiums


11

Section 3.02

Initial Settlement Amount


11

ARTICLE IV

CEDING COMMISSION


11

Section 4.01

Ceding Commission


11

ARTICLE V

ADMINISTRATION FEE


11

Section 5.01

Policy Expenses


11

ARTICLE VI

REINSURED LIABILITIES


12

Section 6.01

Reinsured Liabilities


12

Section 6.02

Claims Settlement


12

Section 6.03

Recoveries


12

ARTICLE VII

REPORTING AND SETTLEMENTS


12

Section 7.01

Ceding Company Reporting


12

Section 7.02

Reinsurer Reporting


13

Section 7.03

Settlements & Adjustments


14

ARTICLE VIII

THE MODCO ACCOUNT, THE FUNDS WITHHELD ACCOUNT AND THE TRUST ACCOUNT


16

Section 8.01

ModCo Deposit


16

Section 8.02

Funds Withheld Account


17

Section 8.03

Trust Account


17

ARTICLE IX

[RESERVED]


19

ARTICLE X

ADMINISTRATION


19

Section 10.01

Policy Administration


19

Section 10.02

Record-Keeping


19

ARTICLE XI

TERM AND TERMINATION


20

Section 11.01

Duration of Agreement


20

Section 11.02

Recapture


20





i




TABLE OF CONTENTS

(continued)

 

 

Page

Section 11.03

Recapture Payment


21

Section 11.04

Survival


22

ARTICLE XII

ERRORS AND OMISSIONS


22

Section 12.01

Errors and Omissions


22

ARTICLE XIII

DISPUTE RESOLUTION


22

Section 13.01

Negotiation


22

Section 13.02

Arbitration; Waiver of Trial by Jury


22

ARTICLE XIV

INSOLVENCY


24

Section 14.01

Insolvency


24

ARTICLE XV

TAXES


25

Section 15.01

Taxes


25

ARTICLE XVI

REPRESENTATIONS, WARRANTIES AND COVENANTS


25

Section 16.01

Representations and Warranties of the Ceding Company


25

Section 16.02

Covenants of the Ceding Company


27

Section 16.03

Representations and Warranties of the Reinsurer


28

Section 16.04

Covenants of the Reinsurer


29

ARTICLE XVII

MISCELLANEOUS


30

Section 17.01

Currency


30

Section 17.02

Interest


30

Section 17.03

Right of Setoff and Recoupment


30

Section 17.04

No Third-Party Beneficiaries


30

Section 17.05

Amendment


30

Section 17.06

Notices


31

Section 17.07

Consent to Jurisdiction


32

Section 17.08

Service of Process


32

Section 17.09

Inspection of Records


32

Section 17.10

Confidentiality


33

Section 17.11

Successors


34

Section 17.12

Entire Agreement


34

Section 17.13

Severability


34

Section 17.14

Construction


34

Section 17.15

Non-Waiver


34

Section 17.16

Further Assurances


35

Section 17.17

Governing Law


35

Section 17.18

Counterparts


35

 

Schedules

I.



Policy Forms and Riders

II.



Policy Expenses

III.



Initial ModCo Assets and Funds Withheld Assets

IV.



Permitted Ex-Gratia Payments 

V.



Determination of Crediting Rate and Quota Share 



ii




VI.



§1.848-2(g)(8) Election

VII.



Determination of Cede Commission

VIII.



Allocation Percentage

IX.



Reinsured Policies issued prior to the Effective Date

X.



Leverage Measure

XI.



Asset Reserves

XII.



Hedging Returns

XIII.



Trust Account Funding

XIV.



Investment Manager

XV.



Non-Guaranteed Elements

 

Exhibits

A.



Form of Monthly Accounting Report

B.



Trust Agreement

 

 



iii




FUNDS WITHHELD COINSURANCE AND MODIFIED COINSURANCE AGREEMENT

(MYGA and FIA BUSINESS)

This FUNDS WITHHELD COINSURANCE and MODIFIED COINSURANCE AGREEMENT (this
“Agreement”), effective as of September 30, 2019 (the “Effective Date”), is made
by and between American Life & Security Corp., an insurance company organized
under the laws of the State of Nebraska (the “Ceding Company”) and SDA ANNUITY &
LIFE RE, a Cayman Islands-domiciled reinsurance company (the “Reinsurer”).

W I T N E S S E T H:

WHEREAS, subject to the terms, conditions and limitations contained herein, the
Ceding Company desires to cede, on a funds withheld coinsurance and modified
coinsurance basis, and the Reinsurer desires to accept, a Quota Share of certain
liabilities with respect to certain MYGA and FIA business of the Ceding Company
(the “Reinsurance Treaty”);

WHEREAS, the parties have entered into a letter of intent with respect to the
Reinsurance Treaty with an effective date of September 30, 2019;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the Ceding Company and the Reinsurer hereby agree as follows:

ARTICLE I
GENERAL PROVISIONS

Section 1.01 Defined Terms.   As used in this Agreement, the following terms
shall have the following meanings: 

“3rd Party Actuary” shall initially mean a member of the Academy of
Actuaries that meets the Academy of Actuaries Qualifications Standards for
issuing an actuarial opinion related to the matters of this agreement to be
mutually agreed-upon by the parties no later than 30 days following the Initial
Settlement Date but may be replaced by the Ceding Company with the consent of
the Reinsurer (such consent not to be unreasonably withheld).

 

“Accounts” shall mean collectively the ModCo Deposit and the Funds Withheld
Account, each one an “Account.”

“Account Adjustment” shall mean a payment made pursuant to Section 7.03(b).

“Accounts Balance” shall mean the aggregate of book value the ModCo Deposit
Balance and Funds Withheld Account Balance, as of any date of determination, as
such book value is determined in accordance with Nebraska SAP.

“Accounts Required Reserves” shall mean Accounts Required Reserves-Funds
Withheld plus Accounts Required Reserves-ModCo, as of any date of determination.



 




 

“Accounts Required Reserves-Funds Withheld”  shall mean an amount equal to the
Quota Share of the Net Statutory Reserves times the Funds Withheld Allocation
Percentage plus the Asset Reserves for assets included in the Funds Withheld
Account, as of any date of determination.

“Accounts Required Reserves-ModCo” shall mean an amount equal to the Quota Share
of the Net Statutory Reserves times the ModCo Allocation Percentage plus the
Asset Reserves for assets included in the ModCo Deposit, as of any date of
determination.

“Action” shall mean (a) any civil, criminal or administrative action, suit,
claim, litigation, arbitration or similar proceeding, in each case, before a
Governmental Entity, or (b) any investigation or written inquiry by a
Governmental Entity other than any examination by a taxing authority, including
a tax audit.

“Affiliate” shall mean, with respect to any Person, another Person that directly
or indirectly, through one or more intermediaries, controls, is controlled by or
is under common control with, such first Person, and the term “Affiliated” shall
have a correlative meaning.  For the purposes of this definition, “control”,
when used with respect to any Person, means the power to direct the management
and policies of such Person, directly or indirectly through the ownership of
voting securities, and the terms “controlling” and “controlled” have the
meanings correlative to the foregoing.  For the avoidance of doubt, the Ceding
Company and the Reinsurer shall not be deemed “Affiliates” for purposes of this
Agreement.

“Agreement” shall have the meaning specified in the Preamble hereto.

“Allocation Percentage” shall mean the percentages set forth in Schedule VIII
for the ModCo Deposit and the Funds Withheld Account.

“Asset Reserves” shall have the meaning specified in Schedule XI.

“Authorized Representative” shall have the meaning specified in Section
14.01(a)(i).

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which banking institutions are authorized or required by Law to close in New
York, New York.

“Ceding Commission” shall mean the percentage initially as set forth on Schedule
VII, as may be amended by mutual agreement of the parties from time to time. 

“Ceding Company” shall have the meaning specified in the Preamble hereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Covered Business” shall have the meaning specified in Section 2.01(b)(i).  

“Crediting Rate” shall be the percentage determined based on the procedures set
forth on Schedule V.      



2




“Custodian” shall have the meaning specified in Section 8.01.

“Effective Date” shall have the meaning specified in the Preamble hereto.

“Excluded Liabilities” shall mean without duplication (a) all Extra-Contractual
Obligations other than Reinsurer Extra-Contractual Obligations, (b) any
liabilities resulting from any change to the terms of any Reinsured Policy after
the Effective Date, unless such change is required by applicable Law or by the
express terms of the Reinsured Policies, or has been approved in writing in
advance by the Reinsurer, (c) any ex gratia payments made by the Ceding Company
(i.e., payments the Ceding Company is not required to make under the terms of
the Reinsured Policies) unless such payment has been approved in writing in
advance by the Reinsurer, or is set forth in Schedule IV.

“Extra-Contractual Obligations”  shall mean any and all costs, expenses,
damages, liabilities or obligations of any kind or nature which arise out of,
result from or relate to any act or omission, whether or not in bad faith,
intentional, willful, negligent, reckless, careless or otherwise, in connection
with a Reinsured Policy, and which are not contractually covered by the terms
and conditions of the Reinsured Policy.

“Factual Information” shall have the meaning specified in Section 16.01(d).

“Fair Market Value”  means with respect to any asset, and as of any date of
determination, the price that would be received in a sale of such asset in
accordance with GAAP accounting at the determination date (the “Price”),
determined as: (i) for liquid assets, the Price for such asset as published by a
nationally recognized pricing service where such prices are available and (ii)
otherwise, the Price for such asset as determined by a qualified independent
securities valuation firm, each pricing service or valuation firm to be selected
by the Investment Manager with the consent of the Ceding Company, such consent
not to be unreasonably withheld, conditioned or delayed. In the event that the
Ceding Company and the Investment Manager cannot agree on a valuation firm, such
valuation firm shall be Houlihan Lokey.  The “fair market value” of any asset
shall include any accrued but unpaid interest or dividend on such asset.

“Funds Withheld Account” shall have the meaning specified in Section 8.02(a).

“Funds Withheld Account Balance” shall mean the Statutory Carrying Value of
assets in the Funds Withheld Account, as of any date of determination.

“GAAP” means generally accepted accounting principles in effect in the United
States, consistently applied.

“Governmental Entity” shall mean any foreign, federal, state, local or other
governmental, legislative, judicial, administrative or regulatory authority,
agency, commission, board, body, court or entity or any instrumentality thereof
or any self-regulatory body or arbitral body or arbitrator.

“Initial Settlement Amount” shall have the meaning set forth in Section 3.02.  

“Initial Settlement Date” shall mean November 7,  2019.



3




“Investment Guidelines” shall be as set forth in the Investment Management
Agreement,  as may be amended from time to time.

“Investment Manager” shall have the meaning specified in Schedule XIV.

“Investment Management Agreement” shall have the meaning specified in Section
8.04 (as may be amended or supplemented from time to time).

“Investment Manager” shall have the meaning specified in Section 8.04 and in the
Investment Management Agreement.

“Law” shall mean any law, statute, ordinance, written rule or regulation, order,
injunction, judgment, decree, principle of common law, constitution or treaty
enacted, promulgated, issued, enforced or entered by any Governmental Entity.

“Leverage Measure” shall have the meaning set forth in Schedule X.

“Leverage Measure Limit” shall have the meaning set forth in Schedule X.

“Loss”  or “Losses”  shall mean claim payments (including returns and waivers of
premium and other adjustments), Loss Adjustment Expenses, and reasonable legal
fees and settlements, commissions, general expenses, premium taxes, assessments,
filing fees, fines, penalties, in each case, actually incurred by, and as
determined by, the Ceding Company in good faith but in any event excluding Extra
Contractual Obligations other than Reinsurer Extra Contractual Obligations.

“Loss Adjustment Expenses”  shall mean loss adjustment expenses incurred in
investigating, processing and settling losses that can be attributed to specific
claims, including payments to outside vendors, such as lawyers and independent
claim adjusters.

“ModCo Deposit” shall have the meaning specified in Section 8.01(a).

“ModCo Deposit Balance” shall mean the Statutory Carrying Value of assets in the
ModCo Deposit, as of any date of determination.

“Monthly Accounting Period” shall have the meaning specified in Section 7.01(a).

“Monthly Settlement” shall mean the making of all payments and adjustments
specified in Section 7.03, including, without limitation, Account Adjustments
and Reinsurer Top-Up Payments.

 “Nebraska SAP” shall mean the statutory accounting principles and practices
prescribed or permitted for Nebraska domiciled life insurance companies by the
Nebraska Department of Insurance, or, if different, of the state of domicile of
the Ceding Company, consistently applied .

“Net Statutory Reserves”  shall mean the statutory reserves of the Ceding
Company in respect of the Reinsured Policies, which shall be calculated in good
faith in accordance with Nebraska SAP and determined in a manner consistent with
the Ceding Company’s historical practices; provided,  however, that Net
Statutory Reserves shall not include  (a) any asset valuation

4




reserves (as used in connection with Nebraska SAP) established by the Ceding
Company, (b) any interest maintenance reserves (as used in connection with
Nebraska SAP) established by the Ceding Company, (c) any additional actuarial
reserves (as used in connection with Nebraska SAP), if any, established by the
Ceding Company as a result of its annual cash flow testing or (d) any other
reserve not directly attributable to specific Reinsured Policies. 

“Non-Guaranteed Elements”  shall have the meaning specified in Schedule XV.  

“Non-Public Personal Information” shall have the meaning specified in Section
17.10.  

“Permits” shall mean any licenses, certificates of authority or other similar
certificates, registrations, franchises, permits, approvals or other similar
authorizations issued to a Person by a Governmental Entity.

“Permitted Assets” shall mean any asset which: (i) is a permitted asset under
applicable Law, (ii) is an admitted asset of the Ceding Company under the
applicable Laws of the State of Nebraska and (iii) is permitted under the
Investment Guidelines set forth in the Investment Management Agreement, and (iv)
solely with respect to the Accounts, is a permissible asset to provide credit
for reinsurance with respect to the ModCo Deposit or Funds Withheld Account (as
the case may be) under Nebraska SAP.

“Person” shall mean an individual, corporation, partnership, joint venture,
limited liability company, association, trust, unincorporated organization,
Governmental Entity or other entity.

“Policy Expenses” shall have the meaning specified in Section 5.01.  

“Proprietary Information” shall have the meaning specified in Section 17.10(a).

“Quota Share” shall have the meaning specified in Schedule V.  

“Recapture Effective Date” shall mean the date on which the liability of the
Reinsurer with respect to all of the Reinsured Liabilities is terminated
pursuant to Section 11.02 or the effective date of the rejection of this
Agreement by any Receiver or of a recapture in full. 

“Reallocation Payment” shall mean a payment made pursuant to Section
7.03(a)(iii). 

“Receiver” shall have the meaning specified in Section 11.03(a).

“Reinsurance Premiums” shall mean the Quota Share of the premiums, policy loan
principal and interest payments, and other fees, amounts, payments, and
collections received by the Ceding Company with respect to the Reinsured
Policies.

“Reinsured Block” shall have the meaning specified in Section 2.01(b)(ii).

“Reinsured Liabilities” shall mean the Quota Share of (a) Losses and liabilities
of the Ceding Company with respect to the Reinsured Policies, (b) the Reinsurer
Extra-Contractual Obligations divided by the applicable Quota Share, (c)
liabilities with respect to premium taxes payable by the Ceding Company to the
extent relating to premiums with respect to the Reinsured

5




Policies and (d) trail commissions payable to producers with respect to the
Reinsured Policies and other commissions payable with respect to premiums
received by the Ceding Company after the Effective Date and paid to the
Reinsurer; provided, that in no event shall “Reinsured Liabilities” include any
Excluded Liabilities.

“Reinsured Policies” shall mean all insurance policies of the Ceding
Company hereunder, written on the policy forms that are listed on Schedule I and
(i) in the case of policies listed on Schedule IX in force on the Effective
Date, and (ii) policies entered into after the Effective Date and ceded in
accordance with the provisions of this Agreement (including without limitation
Schedule V) and including any riders that are listed on Schedule I and any
amendments or endorsements attached thereto as of the Effective Date

 “Reinsurer” shall have the meaning specified in the Preamble hereto.

“Reinsurer Extra-Contractual Obligations” shall mean Extra-Contractual
Obligations relating to the Reinsured Policies to the extent caused by, arising
from or related to any act of, or failure to act by, the Reinsurer or any of its
Affiliates following the Effective Date.

 “Reinsurer Top-Up Payment” shall have the meaning specified in Section
7.03(c). 

“Statutory Carrying Value” shall mean, with respect to any asset, as of the
relevant date of determination, the carrying value amount permitted to be
carried by the Ceding Company as an admitted asset consistent with Nebraska SAP
in its statutory financial statements.

“Terminal Accounting Report” shall have the meaning specified in Section
11.03(a).

“Treasury Regulations” shall mean all proposed, temporary and final regulations
promulgated under the Code, as such regulations may be amended from time to
time.

“Trust Account” shall have the meaning specified in Section 8.03 and attached as
Exhibit B.  

“Trust IMA” shall have the meaning specified in Section 8.04 (as may be amended
or supplemented from time to time).

“Trustee” shall have the meaning specified in Section 8.03.

 

Section 1.02 Other Definitional Provisions.

(a) For purposes of this Agreement, the words “hereof,” “herein,” “hereby” and
other words of similar import refer to this Agreement as a whole, including all
Schedules and Exhibits to this Agreement, unless otherwise indicated.

(b) Whenever the singular is used herein, the same shall include the plural, and
whenever the plural is used herein, the same shall include the singular, where
appropriate.



6




(c) The term “including” means “including but not limited to.”

(d) Whenever used in this Agreement, the masculine gender shall include the
feminine and neutral genders and vice versa.

(e) The Schedules and Exhibits hereto are hereby incorporated by reference into
the body of this Agreement.

(f) All references herein to Articles, Sections, Subsections, Paragraphs,
Exhibits and Schedules shall be deemed references to Articles and Sections and
Subsections and Paragraphs of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require.

(g) All terms defined in this Agreement shall have the defined meaning when used
in any Schedule, Exhibit, certificate, report or other documents attached hereto
or made or delivered pursuant hereto unless otherwise defined therein.

(h) Any reference to an agreement, statute, regulation or rule is to the same as
amended from time to time, and at any time.

ARTICLE II
COVERAGE

Section 2.01 Scope and Basis of Reinsurance.

(a) This Agreement shall be effective as of 12:00:01 a.m. Eastern Time on the
Effective Date.

(b)  Cession:

(i) Subject to the terms, conditions and limits of this Agreement (including the
exclusion from coverage of Excluded Liabilities), the Ceding Company shall
automatically cede, and the Reinsurer shall automatically reinsure, on a funds
withheld coinsurance and a modified coinsurance basis, respectively based on the
Allocation Percentage, the Reinsured Liabilities (the “Covered Business”).

(ii) Subject to the terms, conditions and limits of this Agreement (including
the exclusion from coverage of Excluded Liabilities), the Ceding Company shall
cede, and the Reinsurer shall reinsure, on a funds withheld coinsurance and a
modified coinsurance basis, respectively based on the Allocation Percentage, the
Reinsured Policies issued prior to the Effective Date specified in Schedule IX
(the “Reinsured Block”).

(c) Subject to the terms, conditions and limits of this Agreement (including the
exclusion from coverage of Excluded Liabilities), the Reinsurer shall follow the
fortunes of the Ceding Company, and to that end the Reinsurer’s liability for
the Reinsured Policies shall be identical to that of the Ceding Company and
shall be subject to the same risks, terms, conditions, interpretations, waivers,
modifications, alterations and cancellations to which the Ceding Company is
subject with respect to the Reinsured Policies, subject in each case to the
Ceding Company’s duty to adhere to its obligations pursuant to Article X.



7




(d) Notwithstanding anything to the contrary herein, the Reinsurer shall not be
liable for any Excluded Liabilities.

Section 2.02 Policy Changes.

(a) The Ceding Company shall not, without the prior written consent of the
Reinsurer, terminate, amend, modify or waive any provision or provisions of the
Reinsured Policies, except to the extent required by applicable Law or the
express terms of the Reinsured Policies. 

(b) Any such terminations, amendments, modifications or waivers made without the
prior written consent of the Reinsurer shall be disregarded for purposes of this
Agreement, and the reinsurance with respect to the affected Reinsured Policy
will continue as if such termination, amendment, modification or waiver had not
been made.

Section 2.03 Reinstatement of Surrendered Policies.   If a Reinsured Policy that
has been surrendered (other than in connection with a surrender upon maturity)
is reinstated according to its terms and the Ceding Company’s reinstatement
policies, the Reinsurer will, upon notification, automatically reinstate the
reinsurance with respect to such Reinsured Policy; provided, that, to the extent
that the reinstatement of such Reinsured Policy requires payment of premiums in
arrears or reimbursement of claims paid, the Ceding Company shall pay to the
Reinsurer all Reinsurance Premiums in arrears and Reinsurer shall pay all
reimbursements of Reinsured Liabilities paid on such Reinsured Policy.

Section 2.04 Misstatement of Fact.   In the event of a change in the amount
payable under a Reinsured Policy due to a misstatement of fact, the Reinsurer’s
liability with respect to such Reinsured Policy will change proportionately.
 Such Reinsured Policy will be rewritten from commencement on the basis of the
adjusted amounts using premiums and such other terms based on the correct facts,
and the proper adjustment for the difference in Reinsurance Premiums, without
interest, will be made.

Section 2.05 Non-Guaranteed Elements.   The Ceding Company will be responsible
for determining the Non-Guaranteed Elements of the Reinsured Policies in good
faith and consistent with its standard business practices;  provided, that the
Reinsurer shall be permitted to provide recommendations regarding the
Non-Guaranteed Elements and, to the extent such recommendations comply with
applicable Law, generally accepted actuarial standards of practice, the terms of
the Reinsured Policies and the Ceding Company’s internal policies, the Ceding
Company shall not unreasonably take any actions that contravene such
recommendations and shall promptly incorporate such recommendations.  If the
Ceding Company fails to adhere to such recommendations in any material respect,
then the Ceding Company shall promptly notify the Reinsurer in writing of such
failure. Crediting Rates shall be subject to Section 2.06 exclusively and not to
this Section 2.05.

Section 2.06 Crediting Rates.   The Ceding Company and the Reinsurer shall
establish the Crediting Rate on any date of determination as set forth based on
the procedures in Schedule V.



8




Section 2.07 Programs of Internal Replacement.   The Ceding Company shall not
solicit, or allow any of its Affiliates to solicit, directly or indirectly,
policy holders of the Reinsured Policies in connection with any program of
internal replacement without the prior written consent of the Reinsurer.  The
term “program of internal replacement” means any program sponsored or supported
by the Ceding Company or any of its Affiliates that is offered to a class of
policy owners and in which a Reinsured Policy or a portion of a Reinsured Policy
is exchanged for another policy that is written by the Ceding Company or any
Affiliate of the Ceding Company or any successor or assignee of any of them. 

Section 2.08 Conservation Program.   Upon the request of the Reinsurer, the
Ceding Company shall reasonably cooperate and work with the Reinsurer in good
faith to develop and implement a conservation program with respect to the
Reinsured Policies.

Section 2.09 RESERVED

Section 2.10 Asset Reserves.   The Ceding Company and the Reinsurer agree that
the Asset Reserves shall be ceded to the Reinsurer and maintained in the ModCo
Deposit and/or Funds Withheld Account (as the case may be).     

Section 2.11 Valuation of Liabilities.   The Ceding Company shall calculate the
Net Statutory Reserves with respect to the Reinsured Policies in good faith in
accordance with Nebraska SAP and determined in a manner consistent with the
Ceding Company’s historical practices; provided, that, the Ceding Company shall
provide the Reinsurer supporting information promptly upon request and in the
event there is a disagreement with respect to the calculation, the Dispute
Resolution procedures herein shall be applied. 

Section 2.12 Credit For Reinsurance.  In the event the Ceding Company does not
receive credit for reinsurance in its statutory financial statements for the
Reinsured Liabilities, the parties shall amend this Agreement and take such
commercially reasonable actions as are required to provide the Ceding Company
with full credit for the reinsurance ceded hereunder.

Section 2.13 ModCo Reserves Allocation.  The Ceding Company shall retain a
proportional amount of reserves related to the Reinsured Liabilities equal to
the Accounts Required Reserves-ModCo.

Section 2.14 Options Budget and Payoff for FIA.

(a)     With respect to FIA Reinsured Policies, the Ceding Company shall
purchase derivatives in respect of the Reinsured Policies (each, a “Hedge” and
collectively, the “Hedges”), in the form of futures contracts and equity index
options, to hedge any index risk associated with the Reinsured Policies.  

(b)      The Reinsurer shall pay to the Ceding Company for each accounting
period, in accordance with Section 7.3, the Quota Share of all amounts becoming
due in connection with

9




the purchase of derivatives by the Ceding Company (the “Option Budget”), as
defined in Schedule XII.

(c)The Ceding Company shall pay to the Reinsurer for each accounting period, in
accordance with Section 7.3, the Quota Share of all amounts becoming due and
payable to the Ceding Company during the applicable period in connection with
the exercise by the Ceding Company or maturity of any Hedges, whether or not
collected (the “Option Payoff”), as defined in Schedule XII.

(d)The Option Budget payable by the Reinsurer to the Ceding Company pursuant to
subsection (b) above shall be paid without regard to the actual costs paid by
the Ceding Company for the Hedges purchased. The Option Payoff payable by the
Ceding Company to the Reinsurer pursuant to subsection (c) above shall be paid
without regard to the actual proceeds received by the Ceding Company with
respect to the Hedges collected.  The Ceding Company shall have no obligation to
pay to the Reinsurer any portion of the actual proceeds received by the Ceding
Company with respect to the Hedges, or any other amounts in respect of the
Hedges, other than the Option Payoff amounts.  For the avoidance of doubt, the
Reinsurer has no liability for any hedge effectiveness and hedging is assumed to
be 100% effective for purposes of Settlement.

(e)The Ceding Company shall use reasonable care in its hedging activities with
respect to the Reinsured Policies, and such activities shall (a) be conducted in
good faith and (b) conform with Applicable Law.

(f)With respect to a FIA Fixed Interest Account, the Reinsurer shall pay the
Option Budget to the Ceding Company and the Ceding Company shall pay an Option
Payoff to the Reinsurer equal to the actual fixed interest rate established by
the Ceding Company.

Section 2.15 FATCA.

(a)                Prior to any payment being made under this Agreement, the
Reinsurer shall provide to the Ceding Company (or the applicable withholding
agent, as defined in Treasury Regulation Section 1.1471-1(b)(147) a valid IRS
Form W-8BEN-E or other documentation establishing that they are not subject to
any withholding requirement pursuant to the Foreign Account Tax Compliance Act
(Sections 1471-1474 of the Code) (“FATCA”).

(b)               The Reinsurer shall update the forms or other documentation
referenced herein upon a change in facts or circumstance rendering such
previously supplied information incorrect.  If the Reinsurer has not provided
the Ceding Company with updated documentation attesting to its FATCA compliance
within thirty (30) days prior to any premium due date, or becomes non-compliant
with FATCA at any later date, the withholding agent (as defined in Treasury
Regulation Section 1.1471-1(b)(147)) shall be entitled to 30% (or such other
percentage as required by law) of any premium payment to the Reinsurer under
this Agreement and shall promptly notify the Reinsurer of such withholding.

 



10




ARTICLE III
REINSURANCE PREMIUMS

Section 3.01 Reinsurance Premiums.   The payment of Reinsurance Premiums is a
condition precedent to the liability of the Reinsurer under this
Agreement.   All Reinsurance Premiums shall be payable in accordance with this
Section on the Initial Settlement Date and in accordance with Section 7.03.

Section 3.02 Initial Settlement Amount.

(a) On the Initial Settlement Date, the Ceding Company shall transfer to the
Funds Withheld Account and/or the ModCo Deposit (in accordance with the
Allocation Percentage) an amount equal to [Redacted] (the “Initial Settlement
Amount”) calculated based on the line items set forth in Schedule III-A,  as
agreed upon the parties in good faith on the Covered Business and the Reinsured
Block 

(b) A list of the assets to be deposited in the ModCo Deposit and the Funds
Withheld Account in payment of the Initial Settlement Amount is set forth on
Schedule III-B attached hereto.

ARTICLE IV
CEDING COMMISSION

Section 4.01 Ceding Commission.   The Reinsurer shall pay to the Ceding Company
the Ceding Commission on all Reinsurance Premiums paid to the Reinsurer
(including on the Initial Settlement Date). 

Section 4.02 Excise Tax.  In the event that any excise tax is due with respect
to any amounts payable by the Ceding Company to the Reinsurer under this
Agreement, the Ceding Company shall pay the entire amount of such excise tax. 
The Reinsurer shall reimburse the Ceding Company for any such excise tax paid by
the Ceding Company.

ARTICLE V
ADMINISTRATION FEE

Section 5.01 Policy Expenses.   The Reinsurer shall pay the ceding company an
administrative expense fee (“Policy Expenses”) to cover the cost of providing
all administrative and other services necessary or appropriate in connection
with the administration and distribution (including the product development fee)
of the Reinsured Policies and the Reinsured Liabilities, determined in
accordance with Schedule II attached hereto. 

(a) With respect to the Reinsured Block. the Reinsurer shall pay Policy Expenses
on the Initial Settlement Date for Policy Expenses that were incurred prior to
the Effective Date and on a monthly basis for Policy Expenses incurred after the
Effective Date.   

(b) With respect to Covered Business, the Reinsurer shall pay the Policy
Expenses on a monthly basis. 



11




(c) Policy Expenses shall be payable by the Reinsurer to the ceding company in
accordance with Section 7.03.

ARTICLE VI
REINSURED LIABILITIES

Section 6.01 Reinsured Liabilities.  Subject to Sections 6.02 and 6.03, the
Reinsurer shall pay to the Ceding Company all Losses on Reinsured Liabilities.

Section 6.02 Claims Settlement.

(a) Subject to Section 6.02(b) and 6.03, the Ceding Company shall be responsible
for the settlement of claims with respect to the Reinsured Liabilities in
accordance with Article X, applicable Law and the terms and conditions of the
Reinsured Policies.

(b) The Ceding Company shall notify the Reinsurer in writing if the Ceding
Company determines that a claim for payment under a Reinsured Policy either
requires investigation or should be contested or denied.  The Reinsurer and the
Ceding Company shall consult in good faith regarding the disposition of any such
claim.  The Reinsurer may, but shall not be required to, recommend to the Ceding
Company how to handle such claim.  In the event of any disagreement between the
Ceding Company and the Reinsurer as to the validity or amount of such a claim,
the Ceding Company shall have final authority over the disposition of such
claim.

Section 6.03 Recoveries.   Subject to Section 6.02(b), if the Ceding Company
obtains any recoveries in respect of a claim with respect to the Reinsured
Liabilities paid by it in accordance with the terms of any Reinsured Policy, the
Ceding Company shall promptly pay to the Reinsurer such recoveries
(“Recoveries”).

ARTICLE VII
REPORTING AND SETTLEMENTS

Section 7.01 Ceding Company Reporting.

(a) Within ten (10) Business Days of the Initial Settlement Date and within
five (5) Business Days following the end of each calendar month following the
Initial Settlement Date, the Ceding Company shall deliver to the Reinsurer a
monthly accounting report (a “Monthly Accounting Report”) substantially in the
form set forth in Exhibit A for such calendar month (a “Monthly Accounting
Period”).  The parties shall from time to time amend Exhibit A as necessary to
appropriately effectuate the terms and conditions of this Agreement and to
ensure the accounting and settlements made hereunder are correctly computed.
 The net amount due as set forth in such Monthly Accounting Report shall be due
within five (5) Business Days following the date of delivery of such Monthly
Accounting Report.

(b) Within ten (10) Business Days following the end of each calendar quarter and
any Recapture Effective Date, the Ceding Company shall deliver to the Reinsurer
a report setting forth the Asset Reserves as of the end of such calendar quarter
or such Recapture Effective Date, as applicable.



12




(c) Within ten (10) Business Days following the end of each Monthly Accounting
Period or Recapture Effective Date, the Ceding Company shall deliver to the
Reinsurer, as of the end of such Monthly Accounting Period or the Recapture
Effective Date, as applicable, a report of the Reinsured Policies in the form as
mutually agreed by the parties.  

(d) The Ceding Company shall deliver to the Reinsurer, as of the end of such
Monthly Accounting Period or the Recapture Effective Date, as applicable, within
ten (10) Business Days following the end of each Monthly Accounting Period or
the Recapture Effective Date, an  investment accounting report of the assets
held in the Funds Withheld Account, the ModCo Deposit and the Trust Account
which shall include the holdings, Statutory Carrying Value, and such other
information agreed to by the parties in each case, on a CUSIP level.

(e) The Ceding Company shall deliver to the Reinsurer: (i) within five (5)
Business Days following the filing of the Ceding Company’s unaudited annual
statement with the Nebraska Department of Insurance but no later than March 20
of each year, a copy of such unaudited annual statement; (ii) within five (5)
Business Days of the filing of the Ceding Company’s audited annual statutory
financial statements with the Nebraska Department of Insurance but no later than
June 20 of each year, a copy of such annual statutory financial statements; and
(iii) within five (5) Business Days following the filing of the Ceding Company’s
unaudited quarterly statutory financial statements with the Nebraska Department
of Insurance but no later than sixty (60) calendar days following the end of
each calendar quarter, a copy of such unaudited quarterly statutory financial
statements.

(f) Upon request, the Ceding Company will, within a reasonable timeframe,
promptly provide the Reinsurer with any additional information related to the
Reinsured Policies reasonably available to the Ceding Company and not reasonably
available to the Reinsurer which the Reinsurer requires in order to complete its
financial statements or is otherwise required to comply with regulatory
requirements.  The Reinsurer will identify and communicate any such requests to
the Ceding Company sufficiently in advance of any required deadlines such that
the applicable information and timing for the provision thereof can be mutually
agreed by the parties.

Section 7.02 Reinsurer Reporting.

(a) The Reinsurer shall deliver to the Ceding Company: (i) within five (5)
Business Days of the filing of the Reinsurer’s audited annual financial
statements with the Cayman Islands Monetary Authority (“CIMA”) but no later than
June 20 of each year, a copy of such annual financial statements; (ii) within
fifteen (15) Business Days following the end of each calendar quarter a
calculation of its Leverage Measure,  and (iii) within five (5) Business Days
following the filing of the Reinsurer’s unaudited quarterly financial statements
with CIMA but no later than sixty (60) calendar days following the end of each
calendar quarter, a copy of such unaudited quarterly financial statements.

(b) Upon request, the Reinsurer will, within a reasonable timeframe, provide the
Ceding Company with any additional information related to the Reinsured Policies
available to the Reinsurer and not reasonably available to the Ceding Company
which the Ceding Company reasonably requires in order to complete its financial
statements or is otherwise required to comply with regulatory requirements (if
any). The Ceding Company will identify and communicate any such

13




requests to the Reinsurer sufficiently in advance of any required deadlines such
that the applicable information and timing for the provision thereof can be
mutually agreed by the parties.

Section 7.03 Settlements & Adjustments.

(a) Following the Initial Settlement Date, there shall be an adjustment to the
Accounts based on the following:

(i) Investment Performance; Transfers.  On a monthly basis, the Funds Withheld
Account Balance and the ModCo Deposit Balance, as determined as of the end of
the immediately preceding Monthly Accounting Period shall be:

(A) increased by the amount of any increase in Statutory Carrying Value of the
investments in the applicable Account and any transfers from the Trust Account
as set forth in 7.03(b)(i); and

(B) decreased by the amount of any reductions in Statutory Carrying Value of the
investments in the applicable Account and any transfers to the Trust Account as
set forth in 7.03(b)(ii).

(ii) Additional Premiums and Other Recoveries.  On a weekly basis, the Ceding
Company shall deliver into the Accounts the Reinsurance Premiums and Recoveries
received in connection with the  Covered Business and Reinsured Block
(allocation between the Funds Withheld Account and the ModCo Deposit shall be in
accordance with the Allocation Percentage) and each of the Funds Withheld
Account Balance and the ModCo Deposit Balance, as the case may be, shall be
increased by such allocation of Reinsurance Premiums and Recoveries. 

(iii) Reallocation Payments.  On any day that the Allocation Percentage changes,
the Ceding Company may reallocate funds between the Accounts by making a
 transfer from one Account to the other and such reallocation shall be reflected
in the Funds Withheld Account Balance and the ModCo Deposit Balance.

(iv) Payments due from Reinsurer.   On any day the Ceding Company may apply
funds from the Accounts to pay amounts due from Reinsurer and as such
the Accounts Balance will be decreased by an amount equal to any payments due
from the Reinsurer to the Ceding Company hereunder, such deductions to be
allocated between the Accounts according to the Allocation Percentage.  All such
deductions will be effectuated in cash or by the liquidation of assets (at the
direction of the Investment Manager) in the applicable Account(s) into cash (in
the event there is insufficient cash in the account) in an amount sufficient to
pay all amounts owed by the Reinsurer to the Ceding Company and the transfer of
such cash to the Ceding Company in settlement of the payments due from the
Reinsurer to the Ceding Company.

(c) As of the end of each Monthly Accounting Period three (3) Business Days
following the delivery of each Monthly Accounting Report:



14




(i)  Ceding Company Withdrawals from Trust Account. 

(A) In the event the Accounts Required Reserves-Funds Withheld is greater than
the Funds Withheld Account Balance,  the absolute value of such difference shall
be withdrawn from the Trust Account by the Ceding Company (in accordance with
the terms of the Trust Agreement) and deposited into the Funds Withheld Account.
  Any assets other than cash that are withdrawn from the Trust Account and
deposited into the Funds Withheld Account must satisfy clause (iv) of the
definition of Permitted Asset and shall be valued according to Fair Market
Value.

(B) In the event the Accounts Required Reserves-ModCo is greater than the ModCo
Deposit Balance, the absolute value of such amount shall be withdrawn from the
Trust Account by the Ceding Company (in accordance with the terms of the Trust
Agreement) and deposited into the ModCo Deposit.   Any assets other than cash
that are withdrawn from the Trust Account and deposited into the ModCo Deposit
must satisfy clause (iv) of the definition of Permitted Asset and shall be
valued according to Fair Market Value.

(ii) Over-Funding of Accounts Balance.    

(A) In the event the Funds Withheld Account Balance is greater than the
Accounts Required Reserves-Funds Withheld, the absolute value of such difference
shall be paid to the Trust Account at the direction of the Reinsurer; provided
any payment made hereunder in assets other than cash shall be at the Fair Market
Value of such asset.

(B) In the event the ModCo Deposit Balance is greater than the Accounts Required
Reserves-ModCo, the absolute value of such difference shall be paid to the Trust
Account at the direction of the Reinsurer; provided any payment made hereunder
in assets other than cash shall be at the Fair Market Value of such asset.

(d) Reinsurer’s Top-Up Obligation.

In the event there are insufficient funds in the Trust Account to pay an amount
required to be withdrawn under clause 7.03(b)(i) above, the Reinsurer shall pay
the amount of such insufficiency to the Ceding Company promptly and in any
event, within 15 Business Days to the account or accounts designated by the
Ceding Company; provided however in the event the Reinsurer disputes any
determinations made by the Ceding Company, then the Reinsurer shall pay the full
amount until the calculation is re-determined by the 3rd Party Actuary and the
determinations of the 3rd Party Actuary shall be conclusive absent manifest
error (any such payment by the Reinsurer under this Section 7.03(c) a “Reinsurer
Top-Up Payment”).

(e) Other.

(i) The Reinsurer may at any time withdraw amounts from the Trust Account in
accordance with Section 8.03 and the terms of the Trust Agreement.



15




(ii) Except as otherwise set forth herein, any amount due under this Agreement
shall be paid by wire transfer of immediately available funds to the account or
accounts designated by the recipient thereof. 

ARTICLE VIII
THE MODCO DEPOSIT, THE FUNDS
WITHHELD ACCOUNT, THE TRUST ACCOUNT, AND INVESTMENT MANAGEMENT AGREEMENT

Section 8.01 ModCo Deposit.

(a) Prior to the Initial Settlement Date, the Ceding Company shall establish a
modified coinsurance account (the “ModCo Deposit”) to hold the modified
coinsurance deposit on the books and records of the Ceding Company, which shall
consist of a custody account established by the Ceding Company with Wells Fargo
Bank N.A. (as custodian of such custody account, the “Custodian”).

(b) The ModCo Deposit and the assets maintained therein will be owned and
maintained by the Ceding Company and will be used exclusively for the purposes
set forth in this Agreement.  The assets maintained in the ModCo Deposit shall
be invested by the Investment Manager and consist only of Permitted Assets, and
the Permitted Assets shall be valued, for the purposes of this Agreement,
according to their Statutory Carrying Value.

(c) Notwithstanding any other provision hereof, assets held in the ModCo Deposit
may be withdrawn by the Ceding Company at any time and shall be utilized and
applied by the Ceding Company or any of its successors in interest by operation
of law, including any liquidator, rehabilitator, receiver or conservator of the
Ceding Company, without diminution because of insolvency on the part of the
Ceding Company or the Reinsurer, only in accordance with Section 7.03.  

(d) Determinations of statutory impairments of assets maintained in the ModCo
Deposit shall be made by the Ceding Company and shall be (i) based upon the
statutory rules and guidelines and the impairment policy used by the Ceding
Company and its auditors for purposes of calculating statutory impairments
reflected in the Ceding Company’s statutory financial statements and (ii)
subject to consultation between the Investment Manager, the Reinsurer and the
Ceding Company.  The Ceding Company shall promptly notify the Reinsurer in
writing if the Ceding Company determines that any assets maintained in the ModCo
Deposit have become impaired for purposes of determining Statutory Carrying
Value.  Such notice shall describe any such assets, the reason for the
impairment and the effect on Statutory Carrying Value of such assets.

(e) The Ceding Company shall bear the administrative costs and expenses related
to the establishment and maintenance of the ModCo Deposit, including the fees of
the Custodian to the extent relating to the ModCo Deposit.  

(f) The performance of the assets maintained in the ModCo Deposit, including of
all investment income paid or accrued, investment gains or losses, defaults
and/or statutory impairments, will inure to the sole benefit or cost of the
Reinsurer.



16




Section 8.02 Funds Withheld Account.

(a) Prior to the Initial Settlement Date, the Ceding Company shall establish a
funds withheld account (the “Funds Withheld Account”) to secure the payment
liability of the Reinsurer on the books and records of the Ceding Company, which
shall consist of a custody account established by the Ceding Company with the
Custodian.    

(b) The Funds Withheld Account and the assets maintained therein will be owned
and maintained by the Ceding Company and will be used exclusively for the
purposes set forth in this Agreement.  The assets maintained in the Funds
Withheld Account shall be invested by the Investment Manager and consist only of
Permitted Assets, and the Permitted Assets shall be valued, for the purposes of
this Agreement, according to their Statutory Carrying Value.

(c) Notwithstanding any other provision hereof, assets held in the Funds
Withheld Account may be withdrawn by the Ceding Company at any time and shall be
utilized and applied by the Ceding Company or any of its successors in interest
by operation of law, including any liquidator, rehabilitator, receiver or
conservator of the Ceding Company, without diminution because of insolvency on
the part of the Ceding Company or the Reinsurer, only in accordance with Section
7.03.

(d) Determinations of statutory impairments of assets maintained in the Funds
Withheld Account shall be made by the Ceding Company and shall be (i) based upon
the statutory rules and guidelines and the impairment policy used by the Ceding
Company and its auditors for purposes of calculating statutory impairments
reflected in the Ceding Company’s statutory financial statements and (ii)
subject to consultation between the Investment Manager, the Reinsurer and the
Ceding Company.  The Ceding Company shall promptly notify the Reinsurer in
writing if the Ceding Company determines that any assets maintained in the Funds
Withheld Account have become impaired for purposes of determining Statutory
Carrying Value.  Such notice shall describe any such assets, the reason for the
impairment and the effect on Statutory Carrying Value of such assets.

(e) The Ceding Company shall bear the administrative costs and expenses related
to the establishment and maintenance of the Funds Withheld Account, including
the fees of the Custodian to the extent relating to the Funds Withheld Account.

(f) The performance of the assets maintained in the Funds Withheld Account,
including of all investment income paid or accrued, investment gains or losses,
defaults and/or statutory impairments, will inure to the sole benefit or cost of
the Reinsurer.

Section 8.03 Trust Account.

(a) Prior to the Initial Settlement Date, the Ceding Company and the Reinsurer
shall establish a trust account (the “Trust Account”) with Wells Fargo Bank N.A.
(as trustee of such Trust Account, the “Trustee”)with the Reinsurer as grantor
thereof, and the Ceding Company as beneficiary.  The Trust Account shall
initially contain certain capital assets of the Reinsurer (which prior to the
Initial Settlement Date shall be set out in Schedule XIII and such additional
amounts as distributed in accordance with Section 7.03.  

(b) The Reinsurer expects to contribute additional amounts to the Trust Account
as set out in Schedule XIII. 



17




(c) The assets maintained in the Trust Account shall be invested by the
Investment Manager and consist only of Permitted Assets.

(d) Subject to the requirements of the Trust Agreement, assets held in the Trust
Account may be withdrawn by the Reinsurer at any time, and from time to time for
any lawful purpose, in accordance with the Trust Agreement.  

(e) The administrative costs and expenses related to the establishment and
maintenance of the Trust Account shall be paid out of the assets of the Trust
Account.

(f) The performance of the assets maintained in the Trust Account, including of
all investment income paid or accrued, investment gains or losses, defaults
and/or statutory impairments, will inure to the sole benefit or cost of the
Reinsurer.

(g) The Reinsurer shall be obligated to deposit assets into the Trust Account as
required by the Trust Agreement.  Assets may be withdrawn from the Trust Account
only in accordance with the provisions of the Trust Agreement.

Section 8.04 Investment Management Agreement.   

(a) Pursuant to an investment management agreement (the “Investment Management
Agreement”), the Ceding Company shall appoint the Investment Manager as
investment manager to provide investment management services with respect to the
assets maintained in the ModCo Deposit and the Funds Withheld Account.  The
Ceding Company shall not amend, modify or change the terms of the Investment
Management Agreement, including the Investment Guidelines attached as an exhibit
thereto, or remove or replace the Investment Manager without the prior written
consent of the Reinsurer, such consent not to be unreasonably withheld.  If the
Ceding Company and the Reinsurer agree to any amendments, modifications or
changes to the investment management agreement, then the Ceding Company shall
propose such changes in writing to the Investment Manager in accordance with the
terms of the Investment Management Agreement.  The Ceding Company shall not
propose any additional limitations (including with respect to asset allocations)
on the assets maintained in the ModCo Deposit or the Funds Withheld Account
without the prior written consent of the Reinsurer.  In the event that the
Investment Manager is removed or resigns, the Ceding Company and the Reinsurer
shall mutually agree (in good faith) on a replacement investment manager.  The
replacement investment manager shall accept its appointment by entering into an
investment management agreement in a form acceptable to the Ceding Company and
the Reinsurer.

(b) Pursuant to an investment management agreement (the “Trust IMA”), the
Reinsurer shall appoint the Investment Manager to provide investment management
services with respect to the assets maintained in the Trust Account.  The
Reinsurer shall not amend, modify or change the terms of the Trust IMA,
including the investment guidelines attached as an exhibit thereto, or remove or
replace the Investment Manager without the prior written consent of the Ceding
Company, such consent not to be unreasonably withheld.  If the Ceding Company
and the Reinsurer agree to any amendments, modifications or changes to the
investment management agreement, then the Reinsurer shall propose such changes
in writing to the Investment Manager in accordance with the terms of the Trust
IMA.  The Reinsurer shall not propose any additional limitations (including with
respect to asset allocations) on the assets maintained in the Trust Account
without the prior

18




written consent of the Ceding Company.  In the event that the Investment Manager
is removed or resigns, the Ceding Company and the Reinsurer shall mutually agree
(in good faith) on a replacement investment manager.  The replacement investment
manager shall accept its appointment by entering into an investment management
agreement in a form acceptable to the Ceding Company and the Reinsurer. 

ARTICLE IX
RESERVED

ARTICLE X
ADMINISTRATION

Section 10.01 Policy Administration.   The Ceding Company shall provide all
required, necessary and appropriate claims, administrative and other services,
including reporting under Article VII, with respect to the Reinsured Policies
and the Accounts.  The Ceding Company shall conduct its administration and
claims practices with respect to the Reinsured Policies (a) with a level of
skill, diligence and expertise that would reasonably be expected from
experienced and qualified personnel performing such duties in similar
circumstances, (b) in accordance with applicable Law and the terms of the
Reinsured Policies, and (c) in a manner no less favorable to the Reinsurer and
the Reinsured Policies than those used by the Ceding Company with respect to
other policies of the Ceding Company not reinsured by the Reinsurer hereunder or
other hedges of the Ceding Company.  The Ceding Company shall not outsource any
administrative functions or claims administration to a non-affiliate with
respect to the Reinsured Policies or this Agreement without the prior written
consent of the Reinsurer, such consent not to be unreasonably withheld.  If the
Reinsurer consents to any outsourcing of any administrative functions or claims
administration with respect to the Reinsured Policies or this Agreement, the
Ceding Company shall secure the Reinsurer’s right to audit and inspect the party
performing such outsourced services. 

Section 10.02 Record-Keeping.

(a) Each of the Ceding Company and Reinsurer shall maintain all records and
correspondence for services performed by such party hereunder relating to the
Reinsured Policies in accordance with industry standards of insurance record-
keeping.  In addition, such records shall be made available for examination,
audit, and inspection by the other party, or the department of insurance of any
jurisdiction within which either the Ceding Company or the Reinsurer operates. 
The Ceding Company and the Reinsurer further agree that in the event of the
termination of this Agreement, any such records in the possession of the
Reinsurer shall promptly be duplicated and forwarded to the Ceding Company
unless otherwise instructed.

(b) The Ceding Company shall establish and maintain an adequate system of
internal controls and procedures for financial reporting relating to the
Reinsured Policies and the Accounts, including associated documentation, and
shall make such documentation available for examination and inspection by the
Reinsurer.  All reports provided by the Ceding Company pursuant to Article VII
shall be prepared in accordance with such system and procedures and shall be
consistent with the Ceding Company’s books and records.



19




ARTICLE XI
TERM AND TERMINATION

Section 11.01 Duration of Agreement.   This Agreement shall continue in force
until: 

(a) Such time as the Ceding Company has no further liabilities or obligations
with respect to the Reinsured Liabilities.

(b) The Agreement is terminated as to new business on 30 days prior written
notice by either the Ceding Company or the Reinsurer subject to any limitations
in Schedule V.

(c)  The Agreement is terminated as to new business on 30 days prior written
notice by the Ceding Company following the Reinsurer failing to maintain its
Leverage Measure at or above the Leverage Measure Limit for two  (2) consecutive
quarters.

(d) The Agreement is terminated by mutual agreement of the parties.

Section 11.02 Recapture.

(a) Neither party shall be permitted to cause a recapture of the Reinsured
Policies except in accordance with this Section 11.02.  For the avoidance of
doubt, neither party shall be permitted to cause a partial recapture of the
Reinsured Policies pursuant to this Section 11.02 other than as set out in
11.02(c) or 11.02(f).

(b) Recapture for Non-Payment.  Either party may cause the Reinsured Policies to
be recaptured in full and this Agreement to be terminated as to all Reinsured
Policies if the other party fails to pay any amounts due under this Agreement
within thirty (30) calendar days following written notice of non-payment from
the non-defaulting party.  The Ceding Company may cause the Reinsured Policies
to be recaptured in full and this Agreement to be terminated as to all Reinsured
Policies if the Reinsurer breaches in any material respect any representation,
warranty or covenant under this Agreement and fails to cure such breach within
thirty (30) days of receipt of written notice thereof.

(c) Recapture of Renewals.   In the event that this Agreement has been
terminated with respect to new business under 11.01, the Ceding Company may
recapture any Reinsured Policy under this Agreement that is either subject to a
renewal under its terms for MYGAs or out of its surrender charge period for
FIAs; provided the Ceding Company must provide notice to the Reinsurer no later
than 10 Business Days prior to the maturity date of each such Reinsured Policy.

(d) Recapture by Ceding Company for Other Material Breach.  The Ceding Company
may terminate this Agreement and recapture all of the Reinsured Policies in the
event the Reinsurer materially breaches this Agreement and fails to
substantially cure such material breach within thirty (30) calendar days
following written notice thereof from the Ceding Company.

(e) Recapture for Insolvency of Reinsurer.  The Ceding Company may terminate
this Agreement and recapture all of the Reinsured Policies in the event that the
Reinsurer becomes insolvent (as set forth in Article XIV) by promptly providing
the Reinsurer or its Authorized

20




Representative with written notice of recapture, to be effective as of the date
on which the Reinsurer’s insolvency is established by the authority responsible
for such determination.  Any requirement for a notification period prior to the
termination of this Agreement shall not apply under such circumstances.

(f) Hedging Recapture Event.  The Ceding Company may recapture any FIA Reinsured
Policy under this Agreement that has a Guaranteed Minimum Cash Surrender Value
that is greater than its Contract Value as such terms are defined in the
Reinsured Policy form; and provided the Ceding Company complies with such
required timing of notice set out in Schedule XII.

Section 11.03 Recapture Payment.

(a) In the event the Reinsured Policies are recaptured in full (including if
this Agreement is rejected by any liquidator, receiver, rehabilitator, trustee
or similar Person acting on behalf of the Ceding Company (a “Receiver”)), a net
accounting and settlement as to any balance due under this Agreement shall be
undertaken by the Ceding Company in accordance with Article VII, which
calculations shall be as of the Recapture Effective Date.  Within ten (10)
Business Days following the later of the Recapture Effective Date or becoming
aware that a recapture event has occurred, the Ceding Company shall deliver to
the Reinsurer a final Monthly Accounting Report starting as of the prior Monthly
Accounting Report and ending on the Recapture Effective Date (the “Terminal
Accounting Report”), and all amounts required to be paid in connection with the
final settlement (including all Account Adjustments and Reinsurer Top-Up
Payments) set forth in such Terminal Accounting Report shall be paid in
accordance with Section 7.03 as if the Recapture Effective Date were the end of
the month.    In addition to all amounts required to be paid in connection with
the final settlement, the Reinsurer shall pay an amount equal to the Accounts
Required Reserves to the Ceding Company, such payment to be effectuated by the
Ceding Company retaining assets in the Accounts with an aggregate fair value
equal to the Accounts Required Reserves.  Following the making of all payments
required to be made by the Reinsurer hereunder (including any Account
Adjustments and/or Reinsurer Top-Up Payments and the payment of the Accounts
Required Reserves to the Ceding Company) any remaining assets in the Accounts or
the Trust Account shall be delivered to one or more accounts as directed by the
Reinsurer.

(b) Either party’s right to terminate the reinsurance provided hereunder will
not prejudice its right to collect amounts owed to it hereunder, including
applicable interest as specified in Section 17.02, for the period during which
such reinsurance was in force, through and including any notice period.

(c) In the event of a renewal recapture under Section 11.02(c) or a hedging
recapture under 11.02(f), the Reinsured Liability to such Reinsured Policy shall
be extinguished upon the Reinsurer’s settlement of those items in Section 7.03
and the payment of the Quota Share of the Net Statutory Reserves with respect to
the recaptured policy (such payment to be effectuated by the Ceding Company
retaining assets in the Accounts with an aggregate book value equal to the Net
Statutory Reserves), and in each case, solely related to such Reinsured Policy.

(d) For the avoidance of doubt, in the event this Agreement terminates for new
business pursuant to Section 11.01 Reinsurer shall remain liable for the
Reinsured Policies ceded

21




hereunder in accordance with the terms of this Agreement.  Reinsurer shall not
be liable for any risks arising after the recapture date of any recaptured
Reinsured Policies as provided for in Section 11.02.

Section 11.04 Survival.   All provisions of this Agreement will survive any
termination of this Agreement and recapture of the Reinsured Policies to the
extent necessary to carry out the purpose of this Agreement.

ARTICLE XII
ERRORS AND OMISSIONS

Section 12.01 Errors and Omissions.   Any unintentional or accidental failure to
comply with the terms of this Agreement which can be shown to be the result of
an oversight or clerical error relating to the administration of reinsurance by
either party will not constitute a breach of this Agreement; provided, that,
upon discovery, the error shall be promptly corrected so that both parties are
restored to the position they would have occupied had the oversight or clerical
error not occurred.  In the event a payment is corrected, the party receiving
the payment shall be entitled to interest in accordance with Section 17.02. 
Should it not be possible to restore both parties to this position, the party
responsible for the oversight or clerical error will be responsible for any
resulting liabilities and expenses.

ARTICLE XIII
DISPUTE RESOLUTION

Section 13.01 Negotiation.

(a) Within fifteen (15) calendar days after the Reinsurer or the Ceding Company
has given the other party written notification of a specific dispute arising out
of or relating to this Agreement, each party will appoint a designated officer
of its company to attempt to resolve such dispute.  The officers will meet at a
mutually agreeable time and location as soon as reasonably possible and as often
as reasonably necessary in order to gather and furnish the other with all
appropriate and relevant information concerning the dispute.  Any such meetings
may be held by telephone or video conference.  The officers will discuss the
matter in dispute and will negotiate in good faith without the necessity of
formal arbitration proceedings.  During the negotiation process, all reasonable
requests made by one officer to the other for information will be honored.  The
specific format for such discussions will be decided by the designated officers.

(b) If the officers cannot resolve the dispute within thirty (30) calendar days
of their first meeting, the dispute will be submitted to formal arbitration
pursuant to Section 13.02, unless the parties agree in writing to extend the
negotiation period for an additional thirty (30) calendar days.

Section 13.02 Arbitration; Waiver of Trial by Jury.

(a) It is the intention of the Reinsurer and the Ceding Company that the customs
and practices of the insurance and reinsurance industry will be given full
effect in the operation and interpretation of this Agreement.  If the Reinsurer
and the Ceding Company cannot mutually resolve a dispute that arises out of or
relates to this Agreement, including the validity of this Agreement, and

22




the dispute cannot be resolved through the negotiation process, then the dispute
will be finally settled by arbitration in accordance with the provisions of this
Section 13.02.

(b) To initiate arbitration, either the Ceding Company or the Reinsurer will
notify the other party by certified mail of its desire to arbitrate, stating the
nature of the dispute and the remedy sought.

(c) Any arbitration pursuant to this Section 13.02 will be conducted before a
panel of three (3) arbitrators who will be current or former officers of life
insurance or reinsurance companies other than officers or directors of the
parties to this Agreement, their Affiliates or subsidiaries, or other
professionals with experience in life insurance or reinsurance; provided, that
such professionals shall not have performed services for either party or its
Affiliates within the previous three (3) years.  Each of the arbitrators will be
familiar with the prevailing customs and practices for reinsurance in the life
insurance and reinsurance industry in the United States.  Each of the parties
will appoint one arbitrator and the two (2) so appointed will select the third
arbitrator who shall be independent and impartial.  If either party refuses or
fails to appoint an arbitrator within sixty (60) calendar days after the other
party has given written notice to such party of its arbitrator appointment, the
party that has given notice may appoint the second arbitrator.  If the two (2)
arbitrators do not agree on a third arbitrator within thirty (30) calendar days
of the appointment of the second arbitrator, then the third arbitrator shall be
selected by the ARIAS-U.S.  Umpire Selection Procedure (available at
www.ARIAS-US.org), subject to the arbitrator qualification requirements of this
paragraph.

(d) Each arbitration hearing under this Agreement will be held on the date set
by the arbitrators at a mutually agreed upon location.  In no event will this
date be later than six (6) months after the appointment of the third
arbitrator.  As soon as possible, the arbitrators will establish arbitration
procedures as warranted by the facts and issues of the particular case. 
Notwithstanding Section 17.17, the arbitration and this Section 13.02 shall be
governed by Title 9 (Arbitration) of the United States Code.

(e) The arbitrators will base their decision on the terms and conditions of this
Agreement and the customs and practices of the insurance and reinsurance
industries rather than on strict interpretation of the law.  The decision of the
arbitrators will be made by majority rule and will be final and binding on both
parties, unless (i) the decision was procured by corruption, fraud or other
undue means; (ii) there was evident partiality by an arbitrator or corruption in
any of the arbitrators or misconduct prejudicing the rights of any party; or
(iii) the arbitrators exceeded their powers.  Subject to the preceding sentence,
neither party may seek judicial review of the decision of the arbitrators.  The
arbitrators shall enter an award which shall do justice between the parties and
the award shall be supported by written opinion.  The parties agree that the
federal courts in the State of Nebraska, or the State courts of such State, have
jurisdiction to hear any matter relating to compelling arbitration or enforcing
the judgment of an arbitral panel, and the parties hereby consent to such
jurisdiction.  Each party hereby waives, to the fullest extent permitted by Law,
any objection it may now or hereafter have to the laying of such venue, or any
claim that a proceeding has been brought in an inconvenient forum.  In addition,
the Ceding Company and the Reinsurer hereby consent to service of process out of
such courts at the addresses set forth in Section 17.06.



23




(f) Unless the arbitrators decide otherwise, each party will bear the expense of
its own arbitration activities, including its appointed arbitrator and any
outside attorney and witness fees.  The parties will jointly bear the expense of
the third arbitrator.

(g) Waiver of Trial by Jury.  THE REINSURER AND THE CEDING COMPANY HEREBY WAIVE
ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY MATTER ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

ARTICLE XIV
INSOLVENCY

Section 14.01 Insolvency.

(a) A party to this Agreement will be deemed “insolvent” when it:

(i) applies for or consents to the appointment of a receiver, rehabilitator,
conservator, liquidator or statutory successor (the “Authorized Representative”)
of its properties or assets;

(ii) is adjudicated as bankrupt or insolvent;

(iii)   files or consents to the filing of a petition in bankruptcy, seeks
reorganization or an arrangement with creditors or takes advantage of any
bankruptcy, dissolution, liquidation, rehabilitation, conservation or similar
Law;

(iv) fails to maintain its Leverage Measure at or above the Leverage Measure
Limit for two  (2) consecutive quarters,  or

(v) becomes the subject of an order to rehabilitate or an order to liquidate as
defined by the insurance code of the jurisdiction of the party’s domicile.

(vi) In the event of the insolvency of either party, the rights or remedies of
this Agreement will remain in full force and effect.

(b) Insolvency of the Ceding Company.   In the event of the insolvency,
liquidation or rehabilitation of the Ceding Company or the appointment of a
liquidator, receiver or statutory successor of the Ceding Company, the
reinsurance coverage provided hereunder shall be payable by the Reinsurer
directly to the Ceding Company or to its liquidator, receiver or statutory
successor except (1) when the contract or other written agreement specifically
provides another payee of such reinsurance in the event of the insolvency of the
ceding insurer or (2) when the assuming insurer, with the consent of the direct
insured, has assumed such policy obligations of the ceding insurer as direct
obligations of the assuming insurer to the payees under such policies and in
substitution for the obligations of the ceding insurer to such payees, on the
basis of the liability of the Ceding Company for the Reinsured Liabilities
without diminution because of such insolvency, liquidation, rehabilitation or
appointment or because such liquidator, receiver or statutory successor has
failed to pay any claims or any portion thereof.  In any such event, the
reinsurance being provided hereunder shall be payable immediately upon demand,
with reasonable provision for verification, on the basis of claims allowed
against the Ceding Company by any court of competent jurisdiction or by any

24




liquidator, receiver or statutory successor.  In any such event, the liquidator,
receiver or statutory successor of the Ceding Company shall give written notice
to the Reinsurer of the pendency of each claim against the Ceding Company with
respect to such Reinsured Liabilities within a reasonable time after each such
claim is filed in the insolvency, liquidation or rehabilitation proceeding. 
During the pendency of any such claims, the Reinsurer may, at its own expense,
investigate such claim and interpose in the proceeding in which such claim is to
be adjudicated any defense or defenses that the Reinsurer may reasonably deem
available to the Ceding Company or its liquidator, receiver or statutory
successor.  For the avoidance of doubt, the Reinsurer will be liable only for
benefits reinsured as benefits become due under the terms of the Reinsured
Policies and will not be or become liable for any amounts or reserves to be held
by the Ceding Company as to the Reinsured Policies or for any damages or
payments resulting from the termination or restructuring of the Reinsured
Policies, in each case, that are not otherwise expressly covered by this
Agreement.

ARTICLE XV
TAXES

Section 15.01 Taxes.  No taxes, allowances, or other expenses will be paid by
the Reinsurer to the Ceding Company for any Reinsured Policy, except as
specifically referred to in this Agreement.

ARTICLE XVI
REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 16.01 Representations and Warranties of the Ceding Company.   The Ceding
Company hereby represents and warrants to the Reinsurer, as of the Effective
Date, as follows:

(a) Organization and Qualification.  The Ceding Company is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Nebraska and has all requisite corporate power and authority to operate its
business as now conducted, and is duly qualified as a foreign corporation to do
business, and, to the extent legally applicable, is in good standing, in each
jurisdiction where the character of its owned, operated or leased properties or
the nature of its activities makes such qualification necessary, except for
failures to be so qualified or be in good standing that, individually or in the
aggregate, do not have, and would not reasonably be expected to have, a material
adverse effect on the Ceding Company’s ability to perform its obligations under
this Agreement.

(b) Authorization.  The Ceding Company has all requisite corporate power to
enter into, consummate the transactions contemplated by and carry out its
obligations under, this Agreement.  The execution and delivery by the Ceding
Company of this Agreement, and the consummation by the Ceding Company of the
transactions contemplated by, and the performance by the Ceding Company of its
obligations under, this Agreement have been duly authorized by all requisite
corporate action on the part of the Ceding Company.  This Agreement has been
duly executed and delivered by the Ceding Company, and (assuming due
authorization, execution and delivery by the Reinsurer) this Agreement
constitutes the legal, valid and binding obligation of the Ceding Company,
enforceable against it in accordance with its terms, subject to the effect of
any

25




applicable bankruptcy, reorganization, insolvency, moratorium, or similar Laws
relating to or affecting creditors’ rights generally.

(c) No Conflict.  The execution, delivery and performance by the Ceding Company
of, and the consummation by the Ceding Company of the transactions contemplated
by, this Agreement do not and will not (i) violate or conflict with the
organizational documents of the Ceding Company, (ii) conflict with or violate
any Law or Permit of any Governmental Entity applicable to the Ceding Company or
by which it or its properties or assets is bound or subject, or (iii) result in
any breach of, or constitute a default (or event which, with the giving of
notice or lapse of time, or both, would become a default) under, or give to any
Person any rights of termination, acceleration or cancellation of, any
agreement, lease, note, bond, loan or credit agreement, mortgage, indenture or
other instrument, obligation or contract of any kind to which the Ceding Company
or any of its subsidiaries is a party or by which the Ceding Company or any of
its subsidiaries or any of their respective properties or assets is bound or
affected, except, in the case of clause (iii), any such conflicts, violations,
breaches, loss of contractual benefits, defaults or rights that, individually or
in the aggregate, do not have, and would not reasonably be expected to have, a
material adverse effect on the Ceding Company’s ability to perform its
obligations under this Agreement.

(d) Factual Information Relating to the Reinsured Policies.  To the knowledge of
the Ceding Company, the information relating to the business reinsured under
this Agreement and the Reinsured Policies that was supplied by or on behalf of
the Ceding Company to the Reinsurer or any of the Reinsurer’s representatives in
connection with this Agreement (such information, the “Factual Information”), as
of the date supplied (or if later corrected or supplemented prior to the date
hereof, as of the date corrected or supplemented), was complete and accurate in
all material respects taken as a whole, as of the date of such information,
provided that the Ceding Company makes no representation or warranty with
respect to any projection, model, methodology, forecasting, analysis, assumption
or estimate other than that the projections, models, methodologies, forecasts,
analyses, assumptions or estimates on the basis of which such projection, model,
methodology, forecasting, analysis, assumption or estimate were prepared (i) are
reasonable and (ii) were prepared in good faith and in accordance with sound
actuarial principles.  The Ceding Company makes no representation or warranty as
to the sufficiency or adequacy of any reserves or the future profitability of
the Reinsured Policies.  Any actuarial data included in the Factual Information
was compiled in accordance with generally accepted actuarial principles in all
material respects given the intended purpose at the time compiled.  The Factual
Information was compiled in a commercially reasonable manner given its intended
purpose.

(e) Solvency.  The Ceding Company is and will be Solvent on a statutory basis
immediately after giving effect to this Agreement.  For the purposes of this
Section 16.01(e), “Solvent” means that: (i) the aggregate assets of the Ceding
Company are greater than the aggregate liabilities of the Ceding Company, in
each case determined in accordance with Nebraska SAP; (ii) the Ceding Company
does not intend to, and does not believe that it will, incur debts or other
liabilities beyond its ability to pay such debts and other liabilities as they
come due; and (iii) the Ceding Company is not engaged in a business or
transaction, and does not contemplate engaging in a business or transaction, for
which the Ceding Company’s assets would constitute unreasonably insufficient
capital.



26




(f) Governmental Licenses.  The Ceding Company has all Permits necessary to
conduct its business as currently conducted and execute and deliver, and perform
its obligations under, this Agreement, except in such cases where the failure to
have a Permit has not had and would not reasonably be expected to have a
material adverse effect on the Ceding Company’s ability to perform its
obligations under this Agreement.  All Permits that are material to the conduct
of the Ceding Company’s business are valid and in full force and effect.  The
Ceding Company is not subject to any pending Action or, to the knowledge of the
Ceding Company, any threatened Action that seeks the revocation, suspension,
termination, modification or impairment of any Permit that, if successful, would
reasonably be expected to have, or with the passage of time become, a material
adverse effect on the Ceding Company’s ability to perform its obligations under
this Agreement.

(g) Accounts.  Each Account has been maintained in accordance with applicable
Law.  No plan of operations with respect to the Accounts was required to be
filed and approved by any Governmental Entity.

Section 16.02 Covenants of the Ceding Company.

(a) Investigations.  To the extent permitted by applicable Law, the Ceding
Company shall promptly notify the Reinsurer, in writing, of any and all
investigations of the Ceding Company conducted by any Governmental Entity
commencing after the date hereof, other than routine State insurance department
examinations that do not relate to the business reinsured pursuant to this
Agreement or would not otherwise reasonably be expected to adversely affect the
performance by the Ceding Company of its obligations under this Agreement.

(b) Statutory Accounting Principles.   The Ceding Company shall prepare its
financial statements as required by, and in accordance with, Nebraska SAP in all
material respects.  

(c) Existence; Conduct of Business.   The Ceding Company shall do or cause to be
done all things reasonably necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, Permits and privileges material
to the conduct of its business.

(d) Compliance with Law.   The Ceding Company shall comply with all Laws
applicable to, and all Permits issued by any Governmental Entity to, the Ceding
Company or by which it or its properties or assets is bound or subject, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a material adverse effect on the Ceding Company’s
ability to perform its obligations, or on the Reinsurer’s rights or obligations,
under this Agreement.

(e) Governmental Notices.   The Ceding Company shall provide the Reinsurer,
within five (5) Business Days after receipt thereof, copies of any material
written notice or report from any Governmental Entity with respect to the
business reinsured under this Agreement and a written summary of any material
oral communication with any Governmental Entity with respect to the business
reinsured under this Agreement.

(f) Restrictions on Liens.  The Ceding Company shall not create, incur, assume
or suffer to exist any material liens on the assets in the ModCo Deposit or the
Funds Withheld Account or on any interest therein or the proceeds thereof. 



27




(g) Reliance.  The Ceding Company hereby represents, warrants and covenants that
it has not relied, and shall not rely, on any representation, warranty or
statement or duty of the Reinsurer other than the representations and warranties
contained in Section 16.03 and the covenants contained in Section 16.04.  The
Reinsurer makes no representations or warranties in connection herewith other
than those contained in Section 16.03 and makes no covenants other than those
contained in Section 16.04.

Section 16.03 Representations and Warranties of the Reinsurer.   The Reinsurer
hereby represents and warrants to the Ceding Company, as of the Effective Date,
as follows:

(a) Organization and Qualification.  The Reinsurer is a corporation duly
incorporated, validly existing and in good standing under the Laws of the Cayman
Islands and has all requisite corporate power and authority to operate its
business as now conducted, and is duly qualified as a foreign corporation to do
business, and, to the extent legally applicable, is in good standing, in each
jurisdiction where the character of its owned, operated or leased properties or
the nature of its activities makes such qualification necessary, except for
failures to be so qualified or be in good standing that, individually or in the
aggregate, do not have, and would not reasonably be expected to have, a material
adverse effect on the Reinsurer’s ability to perform its obligations under this
Agreement.

(b) Authorization.   The Reinsurer has all requisite corporate power to enter
into, consummate the transactions contemplated by and carry out its obligations
under, this Agreement.  The execution and delivery by the Reinsurer of this
Agreement, and the consummation by the Reinsurer of the transactions
contemplated by, and the performance by the Reinsurer of its obligations under,
this Agreement have been duly authorized by all requisite corporate action on
the part of the Reinsurer.  This Agreement has been duly executed and delivered
by the Reinsurer, and (assuming due authorization, execution and delivery by the
Ceding Company) this Agreement constitutes the legal, valid and binding
obligation of the Reinsurer, enforceable against it in accordance with its
terms, subject to the effect of any applicable bankruptcy, reorganization,
insolvency, moratorium, or similar Laws relating to or affecting creditors’
rights generally.

(c) No Conflict.   The execution, delivery and performance by the Reinsurer of,
and the consummation by the Reinsurer of the transactions contemplated by, this
Agreement do not and will not (i) violate or conflict with the organizational
documents of the Reinsurer, (ii) conflict with or violate any Law or Permit of
any Governmental Entity applicable to the Reinsurer or by which it or its
properties or assets is bound or subject, or (iii) result in any breach of, or
constitute a default (or event which, with the giving of notice or lapse of
time, or both, would become a default) under, or give to any Person any rights
of termination, acceleration or cancellation of, any agreement, lease, note,
bond, loan or credit agreement, mortgage, indenture or other instrument,
obligation or contract of any kind to which the Reinsurer or any of its
subsidiaries is a party or by which the Reinsurer or any of its subsidiaries or
any of their respective properties or assets is bound or affected, except, in
the case of clause (iii), any such conflicts, violations, breaches, loss of
contractual benefits, defaults or rights that, individually or in the aggregate,
do not have, and would not reasonably be expected to have, a material adverse
effect on the Reinsurer’s ability to perform its obligations under this
Agreement.



28




(d) Governmental Licenses.   The Reinsurer has all Permits necessary to conduct
its business as currently conducted and execute and deliver, and perform its
obligations under, this Agreement, except in such cases where the failure to
have a Permit has not had and would not reasonably be expected to have a
material adverse effect on the Reinsurer’s ability to perform its obligations
under this Agreement.  All Permits that are material to the conduct of the
Reinsurer’s business are valid and in full force and effect.  The Reinsurer is
not subject to any pending Action or, to the knowledge of the Reinsurer, any
threatened Action that seeks the revocation, suspension, termination,
modification or impairment of any Permit that, if successful, would reasonably
be expected to have, or with the passage of time become, a material adverse
effect on the Reinsurer’s ability to perform its obligations under this
Agreement.  The Reinsurer is duly licensed as an authorized insurer in the
Ceding Company’s state of domicile. 

(e) Solvency.  The Reinsurer is and will be Solvent on a statutory basis
immediately after giving effect to this Agreement.  For the purposes of this
Section 16.03(e), “Solvent” means that: (i) the aggregate assets of the
Reinsurer are greater than the aggregate liabilities of the Reinsurer, in each
case determined in accordance with statutory accounting principles and practices
prescribed or permitted for life insurance companies in its state of domicile by
the insurance regulator in that state, consistently applied by the Reinsurer;
(ii) the Reinsurer does not intend to, and does not believe that it will, incur
debts or other liabilities beyond its ability to pay such debts and other
liabilities as they come due; and (iii) the Reinsurer is not engaged in a
business or transaction, and does not contemplate engaging in a business or
transaction, for which the Reinsurer’s assets would constitute unreasonably
insufficient capital.

Section 16.04 Covenants of the Reinsurer.

(a) Investigations.  To the extent permitted by applicable Law, the Reinsurer
shall promptly notify the Ceding Company, in writing, of any and all
investigations of the Reinsurer conducted by any Governmental Entity commencing
after the date hereof, other than routine State insurance department
examinations that do not relate to the business reinsured pursuant to this
Agreement or would not otherwise reasonably be expected to adversely affect the
performance by the Reinsurer of its obligations under this Agreement.

(b) Statutory Accounting Principles.  The Reinsurer shall prepare its financial
statements as required by, and in accordance with GAAP.

(c) Existence; Conduct of Business.  The Reinsurer shall do or cause to be done
all things reasonably necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, Permits and privileges material to
the conduct of its business.

(d) Compliance with Law.  The Reinsurer shall comply with all Laws applicable
to, and all Permits issued by any Governmental Entity to, the Reinsurer or by
which it or its properties or assets is bound or subject, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a material adverse effect on the Reinsurer’s ability to perform
its obligations, or on the Ceding Company’s rights or obligations, under this
Agreement.

(e) Governmental Notices.  The Reinsurer shall provide the Ceding Company,
within five (5) Business Days after receipt thereof, copies of any written
notice or report from any

29




Governmental Entity with respect to the business reinsured under this Agreement
and a written summary of any material oral communication with any Governmental
Entity with respect to the business reinsured under this Agreement.

(f) Reliance.  The Reinsurer hereby represents, warrants and covenants that it
has not relied, and shall not rely, on any representation, warranty or statement
or duty of the Ceding Company other than the representations and warranties
contained in Section 16.01 and the covenants contained in Section 16.02.  The
Ceding Company makes no representations or warranties in connection herewith
other than those contained in Section 16.01 and makes no covenants other than
those contained in Section 16.02.

ARTICLE XVII
MISCELLANEOUS

Section 17.01 Currency.   All payments due under this Agreement shall be made in
U.S. Dollars. 

Section 17.02 Interest.   All amounts due and payable by the Ceding Company or
the Reinsurer under this Agreement that remain unpaid for more than fifteen (15)
calendar days from the date due hereunder will incur interest from the date due
hereunder.  Except as otherwise set forth in this Agreement, such interest shall
accrue at a rate equal to twelve percent (12%) per annum, calculated on a 30/360
basis.

Section 17.03 Right of Setoff and Recoupment.

(a) Each of the Ceding Company and the Reinsurer shall have, and may exercise at
any time and from time to time, the right to setoff or recoup any balance or
balances, whether on account of Reinsurance Premiums, allowances, credits,
Reinsured Liabilities or otherwise, due from one party to the other under this
Agreement and may setoff or recoup such balance or balances against any balance
or balances due to the former from the latter under this Agreement.

(b) The parties’ setoff rights may be enforced notwithstanding any other
provision of this Agreement including the provisions of Article XIV.

Section 17.04 No Third-Party Beneficiaries.   This Agreement is an indemnity
reinsurance agreement solely between the Ceding Company and the Reinsurer.  The
acceptance of risks under this Agreement by the Reinsurer will create no right
or legal relation between the Reinsurer and the insured, owner, beneficiary, or
assignee of any insurance policy of the Ceding Company.  In addition, nothing
expressed or implied in this Agreement is intended to or shall confer remedies,
obligations or liabilities upon any Person other than the parties hereto and
their respective administrators, successors, legal representatives and permitted
assigns or relieve or discharge the obligation or liability of any third party
to any party to this Agreement.

Section 17.05 Amendment.   This Agreement may not be changed or modified or in
any way amended except by a written instrument duly executed by the proper
officers of both parties to this Agreement, and any change or modification to
this

30




Agreement will be null and void unless made by amendment to this Agreement and
duly executed by the proper officers of both parties to this Agreement. 

Section 17.06 Notices.

(a) All demands, notices, reports and other communications provided for herein
shall be delivered by the following means: (i) hand-delivery; (ii) overnight
courier service (e.g., FedEx, Airborne Express, or DHL); (iii) registered or
certified U.S. mail, postage prepaid and return receipt requested; or (iv)
facsimile transmission or e-mail; provided, that the fax or e-mail is confirmed
by delivery using one of the three (3) methods identified in clauses (i) through
(iii).  All such demands, notices, reports and other communications shall be
delivered to the parties as follows:

 

 

0 S. 70th Street

 

 68506

 

[Redacted]

[Redacted]

 

 

if to the Ceding Company:

 

American Life & Security Corp. 

2900 S. 70th Street

Suite 400

Lincoln, NE  68506

Attn:  Michael Salem and Mike Minnich

Tel: [Redacted]

Email:  [Redacted]

 

if to the Reinsurer:

 

SDA Annuity & Life Re

c/o Aon Insurance Managers (Cayman) Limited

18 Forum Lane, Second Floor, Camana Bay,

Grand Cayman, Cayman Islands

Attn: Ghislain Ghyoot

 

With a copy to:

Maples Corporate Services Limited, Ugland House,

Grand Cayman,

KY1-1104, Cayman Islands

 

 

 

With a copy to the Investment Manager:

 

1505 Capital LLC

100 Wall Street, 28th Floor

New York, NY  10005

Attn:  Richard Vecchiolla

Tel:  [Redacted]

Email:  [Redacted]

 

 



31




(b) Either party hereto may change the names or addresses where notice is to be
given by providing notice to the other party of such change in accordance with
this Section 17.06.

(c) If either party hereto becomes aware of any change in applicable Law
restricting the transmission of notices or other information in accordance with
the foregoing, such party shall notify the other party hereto of such change in
Law and such resulting restriction.

Section 17.07 Consent to Jurisdiction.   Subject to the terms and conditions of
Article XIII, each party hereto hereby irrevocably and unconditionally submits
to the non-exclusive jurisdiction of any United States court sitting in Nebraska
and of any Nebraska state court for purposes of all legal proceedings arising
out of or relating to this Agreement or for recognition and enforcement of any
judgment in respect thereof.  In any action, suit or other proceeding, each
party hereby irrevocably waives, to the fullest extent permitted by applicable
Law, any objection that it may now or hereafter have to the laying of the venue
of any such proceedings brought in such court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum. 
Each party hereto also agrees that any final and nonappealable judgment against
a party in connection with any action, suit or other proceeding shall be
conclusive and binding on such party and that such award or judgment may be
enforced in any court of competent jurisdiction, either within or outside of the
United States.  A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment.  Each
party hereto agrees that any process or other paper to be served in connection
with any action or proceeding under this Agreement shall, if delivered, sent or
mailed in accordance with Section 17.06, constitute good, proper and sufficient
service thereof.  This Section 17.07 is not intended to conflict with or
override Article XIII.

Section 17.08 Service of Process.   The Reinsurer hereby designates the CT
Corporation as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the
Ceding Company.  A copy of any such process shall be delivered to the Reinsurer
in accordance with Section 17.06.  This Section is not intended to conflict with
or override Article XIII.

Section 17.09 Inspection of Records.

(a) Upon giving at least five (5) Business Days’ prior written notice, the
Reinsurer, or its duly authorized representatives, will have the right to audit,
examine and copy, electronically or during regular business hours, at the home
office of the Ceding Company, any and all books, records, statements,
correspondence, reports, and other documents that relate to the Reinsured
Policies, the assets maintained in the Funds Withheld Account, the assets
maintained in the ModCo Deposit or this Agreement, subject to the
confidentiality provisions contained in this Agreement and preservation of
attorney-client privilege .  In the event the Reinsurer exercises its inspection
rights, the Ceding Company must provide a reasonable work space for such audit,
examination or copying, cooperate fully and faithfully, and produce any and all
materials reasonably requested to be produced, subject to confidentiality
provisions contained in this Agreement.  The expenses related to any two (2)
such inspections in any calendar year shall be borne by the Ceding

32




Company; provided, that if any breach of this Agreement by the Ceding Company
has occurred, the expenses relating to all such inspections shall be borne by
the Ceding Company.

(b) The Reinsurer’s right of access as specified above will survive until all of
the Reinsurer’s obligations under this Agreement have terminated or been fully
discharged.

Section 17.10 Confidentiality.

(a) The parties will keep confidential and not disclose or make competitive use
of any shared Proprietary Information, as defined below, unless:

(i) The information becomes publicly available or is obtained other than through
unauthorized disclosure by the party seeking to disclose or use such
information;

(ii) The information is independently developed by the recipient; or

(iii) The disclosure is required by Law; provided, that, if applicable, the
party required to make such disclosure will allow the other party to seek an
appropriate protective order.

“Proprietary Information” includes, but is not limited to, underwriting manuals
and guidelines, applications, policy forms, agent lists and premium rates and
allowances of the Reinsurer and the Ceding Company, but shall not include the
existence of this Agreement and the identity of the parties.  Additionally,
Proprietary Information may be shared by either party on a need-to-know basis
with its officers, directors, employees, Affiliates, third-party service
providers, auditors, consultants or retrocessionaires, or in connection with the
dispute process specified in this Agreement.

(b) Except as embedded in records during an audit as set forth in 17.09, the
Ceding Company shall not provide to the Reinsurer, and the Reinsurer shall have
no right to access, any Non-Public Personal Information except to the extent (i)
necessary for purposes of administration of this Agreement and (ii) requested in
writing by a duly authorized representative of the Reinsurer.  The Reinsurer and
its representatives and service providers will protect the confidentiality and
security of Non-Public Personal Information (as defined below) provided to it
hereunder by:

(i) holding all Non-Public Personal Information in strict confidence;

(ii) maintaining appropriate measures that are designed to protect the security,
integrity and confidentiality of Non-Public Personal Information; and

(iii) disclosing and using Non-Public Personal Information received under this
Agreement solely for purposes of carrying out the Reinsurer’s obligations under
this Agreement, for purposes of retrocession (provided that the retrocessionaire
has agreed to maintain the confidentiality of such Non-Public Personal
Information to the same extent as the Reinsurer  hereunder), or as may be
required or permitted by Law, in each case solely to the extent permitted by
Law.



33




“Non-Public Personal Information” is personally identifiable medical, financial,
and other personal information about proposed, current and former applicants,
policy owners, contract holders, insureds, annuitants, claimants, and
beneficiaries of Reinsured Policies or contracts issued by the Ceding Company,
and their representatives, that is not publicly available.  Non-Public Personal
Information does not include de-identified personal data, i.e., information that
does not identify, or could not reasonably be associated with, an individual.

Section 17.11 Successors.   This Agreement will be binding upon the parties
hereto and their respective successors and assigns including any Authorized
Representative of either party.  Neither party may effect any novation or
assignment of this Agreement without the prior written consent of the other
party and the Nebraska Department of Insurance. 

Section 17.12 Entire Agreement.   This Agreement and the Schedules and Exhibits
hereto constitute the entire agreement between the parties with respect to the
business reinsured hereunder and supersede any and all prior representations,
warranties, prior agreements or understandings between the parties pertaining to
the subject matter of this Agreement.  There are no understandings between the
parties other than as expressed in this Agreement and the Schedules and Exhibits
hereto.  In the event of any express conflict between this Agreement and the
Schedules and Exhibits hereto, the Schedules and Exhibits hereto will control.

Section 17.13 Severability.   The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.  If any
provision of this Agreement, or the application thereof to any Person or entity
or any circumstance, is found by a court or other Governmental Entity of
competent jurisdiction to be invalid or unenforceable, (a) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

Section 17.14 Construction.   This Agreement will be construed and administered
without regard to authorship and without any presumption or rule of construction
in favor of either party.  This Agreement is between sophisticated parties, each
of which has reviewed this Agreement and is fully knowledgeable about its terms
and conditions.

Section 17.15 Non-Waiver.   Neither the failure nor any delay on the part of the
Ceding Company or the Reinsurer to exercise any right, remedy, power, or
privilege under this Agreement shall operate as a waiver thereof.  No single or
partial exercise of any right, remedy, power or privilege shall preclude the
further exercise of that right, remedy, power or privilege or the exercise of
any other right, remedy, power or privilege.  No waiver of any right, remedy,
power or privilege with respect to any

34




occurrence shall be construed as a waiver of that right, remedy, power or
privilege with respect to any other occurrence.  No prior transaction or dealing
between the parties will establish any custom, usage or precedent waiving or
modifying any provision of this Agreement.  No waiver shall be effective unless
it is in writing and signed by the party granting the waiver.

Section 17.16 Further Assurances.   From time to time, as and when requested by
a party hereto, the other party hereto shall execute and deliver all such
documents and instruments and shall take all actions as may be reasonably
necessary to consummate the transactions contemplated by this Agreement.

Section 17.17 Governing Law.   This Agreement will be governed by and construed
in accordance with the Laws of the State of Nebraska without giving effect to
any principles of conflicts of law thereof that are not mandatorily applicable
by Law and would permit or require the application of the Laws of another
jurisdiction.

Section 17.18 Counterparts.   This Agreement may be executed in counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party hereto and delivered
to the other party.  Each party hereto may deliver its signed counterpart of
this Agreement to the other party by means of electronic mail or any other
electronic medium utilizing image scan technology, and such delivery will have
the same legal effect as hand delivery of an originally executed counterpart. 
When this Agreement has been fully executed by the Ceding Company and the
Reinsurer, it will become effective as of the Effective Date.

[Remainder of Page Intentionally Blank]

 

 



35



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the Effective Date.

 

 

 

AMERICAN LIFE & SECURITY CORP.

 

 

 

By: /s/ Mark A Oliver

Name: Mark A Oliver

Title: Vice President & Secretary

 

 

 

SDA ANNUITY & LIFE RE

 

 

By:  /s/ Erik Fell

Name: Erik Fell

Title: CFO

 

